  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 1 of 14 PageID #: 1


Michael Lee (WL 6353)
Lee Law PLLC
579 Fifth Avenue
14th Floor
New York, NY 10017
Telephone: (212) 621-8239
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        CASE NO.
 LEVI STRAUSS & CO.,

                        Plaintiff,

        v.
                                                                        COMPLAINT
 FRANKLIN SHOES INTERNATIONAL INC.,
 FRANKLIN SHOES USA INC, GUANG
 CHENG ZHANG, “JOHN DOES” 1-10; and
 UNKNOWN ENTITIES 1-10,

                        Defendants.



       Plaintiff Levi Strauss & Co. (“LS&Co.”) through its attorneys complaining of Franklin Shoes

International Inc.; Franklin Shoes USA Inc, Guang Cheng Zhang; "John Does" 1-10; and Unknown

Entities 1-10 (hereinafter collectively referred to as "Defendants") hereby alleges as follows:

                                     STATEMENT OF THE CASE

   1. This is a suit by LS&Co. against Defendants for: (i) counterfeiting and infringement of registered

trademarks in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114; (ii) unfair competition, false

designation of origin and false description in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a); and (iii) unlawful importation of goods bearing infringing trademarks in violation of Section

42 of the Lanham Act, 15 U.S.C. § 1124.

   2. This action concerns the illegal importation and distribution of large quantities of merchandise

bearing counterfeits and infringements of LS&Co.’s federally registered trademarks in the United States.

As described more fully below, Defendants have conspired knowingly and intentionally to import,
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 2 of 14 PageID #: 2


distribute, and sell (and/or to aid in the importation, distribution, and sale of) counterfeit merchandise.

By doing so, Defendants have willfully infringed LS&Co.’s valuable trademarks, creating a strong

likelihood of confusion among consumers who expect that merchandise bearing LS&Co.’s trademarks

will be genuine LS&Co. product and causing both monetary and other irreparable injury to LS&Co.

                                        JURISDICTION AND VENUE

   3. This Court has jurisdiction over the federal trademark claims asserted in this action under 15

U.S.C. § 1121, and 28 U.S.C. § 1331 and 28 U.S.C. § 1338.

   4. Defendants are subject to the Court’s jurisdiction because they have committed the acts

complained of herein in this District and do business in this District.

   5. Defendants are subject to the jurisdiction of this Court pursuant to and in accordance with Rule

4 of the Federal Rules of Civil Procedure.

   6. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                                  PARTIES

   7. Plaintiff LS&Co. is a corporation duly organized and existing under the laws of the State of

Delaware, and having its principal place of business located at Levi’s Plaza, 1155 Battery Street, San

Francisco, California 94111.

   8. Upon information and belief, defendant Franklin Shoes International Inc. ("Franklin Shoes

International") is a corporation duly organized and existing under the laws of the State of New York and

having its principal place of business located at 4128 Main Street 1A, Flushing, New York 11355.

   9. Upon information and belief, defendant Franklin Shoes USA Inc ("Franklin Shoes USA") is a

corporation duly organized and existing under the laws of the State of New York and having its principal

place of business located at 1708 Flushing Ave, Ridgewood, New York, 11385.

   10. Upon information and belief, defendant Guang Cheng Zhang ("Zhang") is an individual residing

at 15406 64th Ave, Flushing, New York 11367-1225 and is the owner of Franklin Shoes International

and Franklin Shoes USA and therefore has the right and ability to control the actions of the corporate
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 3 of 14 PageID #: 3


defendant.

   11. The identities of "John Does" 1-10 and Unknown Entities 1-10 are not currently known to

LS&Co. Upon information and belief, they are associated with Defendants and have contributed to

Defendants' unlawful activities. LS&Co. will use its best efforts to identify these "John Does" and

Unknown Entities, and upon further knowledge and investigation, LS&Co. will amend its pleadings

accordingly.

                                      FACTUAL ALLEGATIONS

A. LS&Co.’s Famous Products and Trademarks

   12. For well over a century, LS&Co. has marked its LEVI’S® brand products with a set of trademarks

that have come to symbolize a profound company heritage, which began with the first pair of jeans in

1873 and has since expanded into a robust global marketplace. Throughout its long and unique history,

LS&Co. has expended great amounts of time, money, and effort advertising and promoting its

trademarks globally, including throughout the United States and in this District. As a result of these

investments and its widespread success, LS&Co. has developed considerable goodwill and a reputation

for the highest quality products. LS&Co. has continuously used its trademarks to distinguish its products

and uphold this reputation.

   13. LS&Co. is the owner of various trademarks registered with the United States Patent and

Trademark Office (“USPTO”) and has filed copies of and recorded the certificates of registration for

many of these trademarks with the Secretary of the United States Bureau of Customs and Border

Protection (“Customs”) in accordance with Section 526(a) of the Tariff Act, 19 U.S.C. § 1526(a), and

Section 42 of the Lanham Act, 15 U.S.C. § 1124. Such trademarks include, but are not limited to the

following, among others:
Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 4 of 14 PageID #: 4


                                                                               Customs
                            USPTO
                                       Registration                         Recordation
      Trademark           Registration                    Goods
                                          Date                                 Number
                           Number
                                                                           (if applicable)
                          4,576,208    7/29/2014      IC 025. US 022      TMK 14-01145
                                                      039. G & S:
                                                      Jackets; jeans;
                                                      pants; t-shirts;
                                                      vests.

                          1,044,246    7/20/1976      IC 025. US 039.     TMK 10-01187
                                                      G & S: Shoes.




                          0,523,665    4/11/1950      IC 010 025 026.
                                                      US 039. G & S:
                                                      Men's,
                                                      Women's, Boys',
                                                      and Girls'
                                                      Blouses,
                                                      Overalls,
                                                      Jumpers,
                                                      Trousers, Shirts,
                                                      Coats, Vests,
                                                      and
                                                      Workingmen's
                                                      Aprons.

                          1,140,853    10/28/1980     IC 025. US 039. TMK 10-01183
                                                      G & S:
                                                      Garments-
                                                      Namely, Pants,
                                                      Jackets, Overalls
                                                      and Shoes.


                          1,030,033    1/13/1976      IC 018. US 001      TMK 14-00361
                                                      002 003 022
                                                      041. G & S:
                                                      Wallets and
                                                      Luggage-
                                                      namely, Tote
                                                      Bags and Duffle
                                                      Bags.
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 5 of 14 PageID #: 5


                            1,095,986   7/11/1978   IC 018. US 001    TMK 10-01236
                                                    002 003 022
                                                    041. G & S:
                                                    Luggage-
                                                    namely, Back
                                                    Packs, Brief
                                                    Cases, Travel
                                                    Kits, Shoulder
                                                    Bags, and
                                                    Purses.

                                                    IC 025. US 022
                                                    039. G & S:
                                                    Caps and
                                                    Visors.

LEVI'S                      1,124,018   8/14/1979   IC 018. US 001    TMK 10-01176
                                                    002 003 022
                                                    041. G & S:
                                                    purses, denim
                                                    shopping bags,
                                                    back packs,
                                                    duffle bags,
                                                    briefcase
                                                    portfolios, key
                                                    cases and
                                                    wallets.

                                                    IC 025. US 039.
                                                    G & S: belts,
                                                    hats, caps,
                                                    visors, and
                                                    shoes.

LEVI'S                      0,250,265   12/4/1928   IC 025. US 039. TMK 14-00340
                                                    G & S: Overalls;
                                                    Jeans.

501                         1,552,985   8/22/1989   IC 025. US 022    TMK 14-00407
                                                    039. G & S:
                                                    Jeans.

505                         1,313,554   1/8/1985    IC 025. US 039.
                                                    G & S: Pants.

517                         1,319,462   2/12/1985   IC 025. US 039.
                                                    G & S: Pants.
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 6 of 14 PageID #: 6


550                         4,053,137   11/8/2011   IC 025. US 022
                                                    039. G & S:
                                                    Jeans; Pants;
                                                    Shorts.

569                         2,503,976   11/6/2001   IC 025. US 022
                                                    039. G & S:
                                                    Jeans and pants.

                            0,849,437   5/21/1968   IC 010 025 026.      TMK 10-01217
                                                    US 039. G & S:
                                                    Trousers,
                                                    Jackets, Shorts,
                                                    Shirts, Skirts,
                                                    and Vests.

                            2,259,153   7/6/1999    IC 035. US 100
                                                    101 102. G & S:
                                                    Retail store
                                                    services in the
                                                    field of clothing.

                            4,653,689   12/9/2014   IC 041. US 100
                                                    101 107. G & S:
                                                    Providing
                                                    stadium
                                                    facilities for
                                                    sporting and
                                                    entertainment
                                                    events;
                                                    providing
                                                    information
                                                    relating to
                                                    sporting and
                                                    entertainment
                                                    events via the
                                                    internet.

                            1,135,196   5/13/1980   IC 025. US 022       TMK 14-00308
                                                    039. G & S:
                                                    Garments-
                                                    namely, pants
                                                    and shoes.
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 7 of 14 PageID #: 7


                                      2,620,144       9/17/2002    IC 035. US 100
                                                                   101 102. G & S:
                                                                   Retail store
                                                                   services in the
                                                                   field of clothing.



                                      2,320,789       2/22/2000    IC 025. US 022
                                                                   039. G & S:
                                                                   Clothing,
                                                                   Namely, Men’s,
                                                                   Women’s and
                                                                   Children's Pants,
                                                                   Slacks,
                                                                   Trousers, Jeans,
                                                                   Shorts, Overalls,
                                                                   Shirts, T-Shirts,
                                                                   Blouses, Vests,
                                                                   Skirts, Jackets,
                                                                   Coats, Sport
                                                                   Coats, Sweaters,
                                                                   Sweatshirts,
                                                                   Sweatpants,
                                                                   Hats and Shoes.

                                      0,516,561       10/18/1949   IC 025. US 039.
                                                                   G & S: Men's,
                                                                   Women's and
                                                                   Children's Jeans
                                                                   and Jackets.



       (hereinafter collectively referred to as the “LS&Co. Registered Trademarks”).

   14. The LS&Co. Registered Trademarks are valid, in full force and effect, protectable and

exclusively owned by LS&Co. LS&Co. has continuously used the LS&Co. Registered Trademarks

during all time periods relevant to LS&Co.’s claims. As a result, the LS&Co. Registered Trademarks

have become incontestable pursuant to 15 U.S.C. § 1065.

   15. The LS&Co. Registered Trademarks have been used regularly in interstate commerce, including

within this District, to identify and distinguish LS&Co.'s high quality merchandise including, but not

limited to, jeans, wallets, belts, accessories, and other goods.
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 8 of 14 PageID #: 8


   16. Due to the overwhelming amount of resources exhausted by LS&Co. in order to create, protect,

enforce, and promote the LS&Co. Registered Trademarks, the LS&Co. Registered Trademarks have

achieved secondary meaning as identifiers of high quality merchandise including, but not limited to,

jeans, wallets, belts, accessories, and other goods.

   17. The LS&Co. Registered Trademarks are recognized around the world and throughout the United

States by consumers as signifying authentic, high quality LEVI’S® products. As such, the LS&Co.

Registered Trademarks qualify as famous marks as the term is used in 15 U.S.C. § 1125(c)(1) and

achieved such fame prior to Defendants’ conduct that is the subject of this Complaint.

B. Defendant’s Illegal Activities

   18. Upon information and belief, Defendants are importing, distributing, and using in interstate

commerce merchandise bearing counterfeits and infringements of the LS&Co. Registered Trademarks.

   19. Customs periodically conducts inspections of merchandise imported into the United States.

Pursuant to one such inspection, on or about November 29, 2018, Customs provided LS&Co. with a

Notice of Seizure of Infringing Merchandise (No. 2018-4601-002205-01) (“Notice of Seizure”)

identifying Franklin Shoes International Inc., located at 4128 Main St., 1A Flushing, New York 11355,

as the importer of record of 1,752 “LEVI STRAUSS JEANS” (hereinafter referred to as the “Counterfeit

Merchandise”) imported into the Port of Newark, New Jersey on or about September 12, 2018.

   20. Upon information and belief, Defendants, specifically under the direction of its owner, Zhang,

arranged for and imported the shipment referenced in the Notice of Seizure.

   21. Franklin Shoes International Inc. and Franklin Shoes USA Inc share a telephone number, owner,

and other connections and are actively working together to commit the illegal conduct concerning the

LS&Co. Registered Trademarks

   22. LS&Co. subsequently obtained samples of the Counterfeit Merchandise and confirmed that it

was not authentic LS&Co. product and did, in fact, bear counterfeits and infringements of the LS&Co.

Registered Trademarks. The Counterfeit Merchandise bears several counterfeits and infringements of
  Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 9 of 14 PageID #: 9


the LS&Co. Registered Trademarks.

    23. Defendants’ importation of the Counterfeit Merchandise into the United States constitutes an

illegal use in commerce of the LS&Co. Registered Trademarks in connection with the sale, offering for

sale, or distribution of the Counterfeit Merchandise.

    24. Upon information and belief, counterfeiters, like Defendants, routinely import counterfeit goods

and rarely get caught by Customs. Therefore, the full extent of Defendants’ importation, distribution,

and other infringement of the LS&Co. Registered Trademarks is not yet known. The one seizure by

Customs is just the tip of the iceberg of Defendants’ illegal activities.

    25. Upon information and belief, Defendants are engaged in and/or have otherwise been involved in

facilitating the commercial importation of the Counterfeit Merchandise into the United States and, in

doing so, Defendants are intentionally and knowingly using the counterfeit marks in connection with the

sale, offering for sale, or distribution of goods.

    26. The Counterfeit Merchandise imported into the United States was not manufactured, authorized,

or sponsored by LS&Co. Thus, consumers will be confused and disappointed by the differences between

the Counterfeit Merchandise imported by Defendants and the genuine LS&Co. merchandise

manufactured and sold by LS&Co. or its affiliates.

    27. As a result of Defendants’ actions, LS&Co. is losing profits from lost sales of genuine product,

is suffering a loss of enormous goodwill created in its LS&Co. Registered Trademarks, and will continue

to suffer such loss if Defendants are allowed to continue their illegal activity.

    28. Upon information and belief, Defendants have knowingly and willfully engaged in their illicit

activities in direct violation of LS&Co.’s rights and/or have shown a blatant disregard for the same. For

these reasons, this qualifies as an exceptional case under 15 U.S.C. § 1117(a).

    29. LS&Co. has suffered irreparable injury as a direct and proximate result of Defendants' wrongful

importation and distribution of the Counterfeit Merchandise.

    30. LS&Co. has no adequate remedy at law.
 Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 10 of 14 PageID #: 10


    31. Defendants' unlawful acts will undoubtedly persist without judicial intervention. As such,

Defendants must be restrained and enjoined from further violating LS&Co.’s well-established rights in

and to the LS&Co. Registered Trademarks.



                                   FIRST CLAIM FOR RELIEF
                             (Trademark Counterfeiting, 15 U.S.C. § 1114)

    32. LS&Co. hereby realleges and incorporates by reference all prior allegations contained in

paragraphs 1 through 31 as detailed above.

    33. Defendants have knowingly, intentionally, and without the consent of LS&Co. used in commerce

reproductions, counterfeits, and/or copies of the LS&Co. Registered Trademarks in connection with the

importation, sale, offering for sale, distribution, or advertising of goods covered by USPTO registrations

for the LS&Co. Registered Trademarks. Such use is likely to: cause confusion or mistake or deceive

consumers; cause consumers to believe Defendants’ Counterfeit Merchandise is affiliated with,

sponsored by, authorized or approved by, or is otherwise associated with LS&Co. despite the fact that it

is not.

    34. Defendants’ use of the counterfeit marks was willful and done with the knowledge that the marks

are counterfeit, and as such, Defendants' acts constitute willful trademark counterfeiting in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114.

    35. Defendants' acts constitute use in commerce of the LS&Co. Registered Trademarks.

    36. For the aforementioned reasons, LS&Co. is entitled to: (a) damages for all of Defendants’ profits

derived from their unlawful conduct and/or LS&Co.’s lost profits from sales of genuine goods due to

Defendants’ conduct, trebled, to the full extent provided under Sections 35(a) and 35(b) of the Lanham

Act, 15 U.S.C. § 1117(a)-(b), or alternatively, statutory damages in the amount of up to $2,000,000 for

each mark counterfeited as provided by 15 U.S.C. § 1117(c) of the Lanham Act; and (b) reasonable

attorneys' fees, investigative fees and pre-judgment interest according to 15 U.S.C. § 1117(b).
 Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 11 of 14 PageID #: 11


    37. LS&Co. has no adequate remedy at law for Defendants’ ongoing wrongful conduct. LS&Co. has

been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’ actions.

                                   SECOND CLAIM FOR RELIEF
                              (Trademark Infringement, 15 U.S.C. §1114)

    38. LS&Co. hereby realleges and incorporates by reference all prior allegations contained in

paragraphs 1 through 31 as detailed above.

    39. Defendants have knowingly, intentionally, and without the consent of LS&Co. used in commerce

reproductions, counterfeits, and/or copies of the LS&Co. Registered Trademarks in connection with the

importation, sale, offering for sale, distribution, or advertising of goods covered by USPTO registrations

for the LS&Co. Registered Trademarks. Such use is likely to: cause confusion or mistake or deceive

consumers; cause consumers to believe Defendants’ Counterfeit Merchandise is affiliated with,

sponsored by, authorized or approved by, or is otherwise associated with LS&Co. despite the fact that it

is not.

    40. Defendants’ use of the infringing marks was willful and done with the knowledge that the marks

are infringing, and as such, Defendants' acts constitute willful trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114.

    41. Defendants' acts constitute use in commerce of the LS&Co. Registered Trademarks.

    42. For the aforementioned reasons, LS&Co. is entitled to: (a) damages for all of Defendants’ profits

derived from their unlawful conduct and/or LS&Co.’s lost profits from sales of genuine goods due to

Defendants’ conduct to the full extent provided under Section 35(a) of the Lanham Act, 15 U.S.C. §

1117(a); and (b) reasonable attorneys' fees, investigative fees and pre-judgment interest according to 15

U.S.C. § 1117(b).

    43. LS&Co. has no adequate remedy at law for Defendants’ ongoing wrongful conduct. LS&Co. has

been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’ actions.
 Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 12 of 14 PageID #: 12




                                 THIRD CLAIM FOR RELIEF
     (Unfair Competition, False Designation of Origin & False Description, 15 U.S.C §1125(a))

   44. LS&Co. hereby realleges and incorporates by reference all prior allegations contained in

paragraphs 1 through 31 as detailed above.

   45. Defendants importation, sale, offering for sale, distribution, or advertising of goods bearing the

LS&Co. Registered Trademarks constitutes use in commerce of false designations of origin and false

and misleading descriptions and representations that Defendants’ Counterfeit Merchandise is affiliated

with, sponsored by, authorized or approved by, or is otherwise associated with LS&Co. despite the fact

that it is not. As a result of Defendants’ unauthorized use of the LS&Co. Registered Trademarks, the

public is likely to be misled and confused as to the source, sponsorship, or affiliation of Defendants’

Counterfeit Merchandise.

   46. Defendants’ importation, sale, offering for sale, distribution, or advertising of goods bearing the

LS&Co. Registered Trademarks constitutes unfair competition as it is intended to cause confusion and

deceive consumers and trades upon the established reputation and goodwill of LS&Co.

   47. Defendants’ conduct is willful, intended to reap the benefit of LS&Co.’s established goodwill,

and violates Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), all to the severe detriment of LS&Co.



                                     FOURTH CLAIM FOR RELIEF

         (Unlawful Importation of Goods Bearing Infringing Marks in Violation of Section 42 of
                                   the Lanham Act, 15 U.S.C §1124)

   48. LS&Co. hereby realleges and incorporates by reference all prior allegations contained in

paragraphs 1 through 31 as detailed above.

   49. Defendants’ acts alleged herein constitute the importation of merchandise which bears copies or

simulations of the federally registered LS&Co. Registered Trademarks in violation of Section 42 of the

Lanham Act, 15 U.S.C §1124.
 Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 13 of 14 PageID #: 13


       50. Defendants’ use of the infringing marks was willful, intentional, and done with the knowledge

that the marks are counterfeit marks, as defined in Section 34(d) of the Lanham Act, 15 U.S.C §1116(d).

       51. Defendants’ acts entitle LS&Co. to damages for all of Defendants’ profits derived from their past

unlawful conduct and/or for all of LS&Co.’s lost profits from lost sales of genuine goods due to

Defendants’ conduct, trebled, to the full extent provided under Sections 35(a) and 35(b) of the Lanham

Act, 15 U.S.C §1117(a)-(b), or in the alternative to statutory damages under Section 35(c) of the Lanham

Act, 15 U.S.C §1117(c).

       52. LS&Co. has no adequate remedy at law for Defendants’ ongoing wrongful conduct. LS&Co. has

been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’ actions.



                                            PRAYER FOR RELIEF

           WHEREFORE, LS&Co. respectfully requests that the Court order the following relief:

  I.       That the Court enter an injunction ordering that Defendants, their agents, servants, employees,

and all other persons in privity or acting in concert with them be enjoined and restrained from:

       a) using any counterfeit or infringement of the LS&Co. Registered Trademarks to identify any
       goods not authorized by LS&Co.;

       b) counterfeiting or infringing the LS&Co. Registered Trademarks by importing, manufacturing,
       distributing, selling, offering for sale, advertising, promoting, displaying any products bearing any
       simulation, reproduction, counterfeit, or copy of the LS&Co. Registered Trademarks;

       c) using any simulation, reproduction, counterfeit, or copy of the LS&Co. Registered Trademarks
       in connection with the importation, promotion, advertisement, display, sale, offering for sale,
       manufacture, production, circulation or distribution of any unauthorized products in such fashion as
       to relate or connect, or tend to relate or connect, such products in any way to LS&Co., or to any
       goods sold, manufactured, sponsored or approved by, or connected with LS&Co.;

       d) making any statement or representation whatsoever, or using any false designation of origin or
       false description, or performing any act, which can or is likely to lead the trade or public, or individual
       members thereof, to believe that any services provided, products manufactured, distributed, sold or
       offered for sale, or rented by Defendants are in any way associated or connected with LS&Co.; and

       e) engaging in any other conduct constituting an infringement of the LS&Co. Registered
       Trademarks, of LS&Co.'s rights in, or to use or to exploit, said trademark, or constituting any
       weakening of LS&Co.'s name, reputation and goodwill.
 Case 1:19-cv-00329-LDH-RLM Document 1 Filed 01/16/19 Page 14 of 14 PageID #: 14



 II.    That Defendants be required to deliver to LS&Co. for destruction all unauthorized materials

bearing any of the LS&Co. Registered Trademarks in association with unauthorized goods and the means

for production of same pursuant to 15 U.S.C. § 1118.

III.    Requiring Defendants to pay to LS&Co. such damages for all of Defendants’ profits derived

from their unlawful conduct and/or LS&Co.’s lost profits from sales of genuine goods due to Defendants’

conduct, trebled, to the full extent provided under Sections 35(a) and 35(b) of the Lanham Act, 15 U.S.C.

§ 1117(a)-(b), or alternatively, statutory damages in the amount of up to $2,000,000 for each mark

counterfeited as provided by 15 U.S.C. § 1117(c) of the Lanham Act.

IV.     Ordering that Defendants compensate LS&Co. for the costs of this action, reasonable attorneys'

fees, investigative fees and pre-judgment interest according to 15 U.S.C. § 1117(b).

 V.     Directing that this Court retain jurisdiction of this action for the purpose of enabling LS&Co. to

apply to the Court at any time for such further orders and interpretation or execution of any Order entered

in this action, for the modification of any such Order, for the enforcement or compliance therewith and

for the punishment of any violations thereof.

VI.     Ordering that pursuant to 11 U.S.C. § 523(a)(6), Defendants be prohibited from a discharge

under 11 U.S.C. § 727 for malicious, willful and fraudulent injury to LS&Co.

VII.    Awarding to LS&Co. such other and further relief as the Court may deem just and proper,

together with the costs and disbursements that LS&Co. has incurred in connection with this action.

                                                LEE LAW PLLC


Dated: January 16, 2019                         ______________________________________
                                                Michael Lee
                                                Lee Law PLLC
                                                579 Fifth Avenue
                                                14th Floor
                                                New York, NY 10017
                                                Telephone: (212) 621-8239
                                                Attorneys for Plaintiff Levi Strauss & Co.
